DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-8 and 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The reference CN103610553A teaches a  column guide system for supporting a table top of an operating table, the column guide system comprising a bottom column and a top column (Figure 1; 4 and 5), the bottom column having at least two guide rails (Abstract “linear guide rails”) that are arranged to be spaced apart from each other, the top column being guided in the vertical direction by the guide rails, characterized in that, wherein the guide rails are arranged to make the plane formed by the guide rail parallel to the longitudinal axis of the operating table top, and wherein the top column in its lower region has at least two guide sliders. However, CN103610553A does not teach a spacing adjustment compensation device, the guide sliders can be fitted onto the guide rails in a positive-locking manner, and the spacing adjustment compensation device is used to adjust a spacing between the guide sliders so as to enable the guide sliders to move over the entire height of the guide rails. As previously noted, the prior art does not teach a spacing adjustment compensation device which would be obvious to combine with a column using guide rails, and thus this reference cannot be used alone or in combination to teach the claims of the invention. 
The reference EP2873401A1 does not teach a column, and although it may teach structure which could read on guide rails and guide sliders (Figure 2; 16 and 18 could possibly be considered guide sliders on the guide rail 20), they are not oriented in the vertical direction nor do they involve a column, so it would not be obvious to apply them to a column structure. Additionally, EP2873401A1 does not teach a spacing adjustment compensation device for spacing of the guide sliders, and so this reference cannot be used alone or in combination to teach the claims of the invention. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362.  The examiner can normally be reached on M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MORGAN J MCCLURE/Examiner, Art Unit 3673                                                                                                                                                                                                        
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        1/13/2021